PER CURIAM
Defendant pleaded guilty to felony assault in the fourth degree. The trial court imposed a departure sentence based on a finding of persistent involvement in similar offenses. On appeal, defendant argues that the sentence is unlawful because it is based on facts not admitted or found by a jury, in violation of Blakely v. Washington, 542 US 296, 124 S Ct 2531, 159 L Ed 2d 403 (2004). The state concedes that, in light of our decision in State v. Perez, 196 Or App 364, 102 P3d 705 (2004), rev allowed, 338 Or 488 (2005), defendant is correct. We accept the concession.
Sentence vacated; remanded for resentencing; otherwise affirmed.